          Case 7:19-cv-04642-PMH Document 54 Filed 12/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DANTE DALY,
                           Plaintiff,                         ORDER
                     -against-
                                                              19-CV-04642 (PMH)
WESTCHESTER COUNTY BOARD OF
LEGISLATORS,
                           Defendant.


PHILIP M. HALPERN, United States District Judge:

         On December 4, 2020, December 6, 2020, and December 7, 2020, the Court received a

number of e-mails from Plaintiff concerning issues which Plaintiff believes are related to this case.

These messages were the latest in a number of e-mails that Plaintiff has sent to the Court since its

May 5, 2020 Order cautioning Plaintiff against sending such unauthorized and unsolicited

messages. (Doc. 47). The Court once again reminds Plaintiff that: (1) e-mails to Chambers are not

permitted unless a party has received prior authorization; and (2) if he wants the Court to consider

any specific documents, he must follow the procedure for pro se filings, available at:

https://www.nysd.uscourts.gov/prose. The Court does not and will not consider documents

submitted by way of unauthorized e-mails.

         Plaintiff is cautioned further that continuing to send unauthorized and unsolicited e-mails

to Chambers will constitute a violation of this Court’s Orders and may result in dismissal under

Federal Rule of Civil Procedure 41(b).



Dated:     New York, New York
           December 8, 2020

                                                 PHILIP M. HALPERN
                                                 United States District Judge
